DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19, 21 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "wherein the one or more base stations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “whether the base station” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the base station” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation “whether a plurality of the base stations” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 22, 26 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (U.S. PGPub 2020/0008266), hereinafter referred to as Pan.
Regarding claim 1, Pan discloses a method comprising: 
receiving, at a user equipment, information to enable synchronized operation of a vehicle-to-vehicle sidelink with another user equipment (The serving cell can provide synchronization configuration for the carrier used for V2X sidelink communication; See [0087]); and 
configuring, by the user equipment, the vehicle-to-vehicle sidelink (the UE follows the synchronization configuration received from serving cell; See [0087]).  

 Regarding claim 12, Pan discloses an apparatus comprising: 
at least one processor (See Fig. 2, #270); and 
at least one memory including computer program code (See Fig. 2, #272), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: 
receive information to enable synchronized operation of a vehicle-to-vehicle sidelink with another user equipment (The serving cell can provide synchronization configuration for the carrier used for V2X sidelink communication; See [0087]); and 
configure the vehicle-to-vehicle sidelink (the UE follows the synchronization configuration received from serving cell; See [0087]).  

Regarding claim 22, Pan further discloses the apparatus as in claim 12, wherein the apparatus is further caused to at least establish the configured vehicle-to-vehicle sidelink (the UE follows the synchronization configuration received from serving cell; See [0087]).  

Regarding claim 26, Pan further discloses a non-transitory computer-readable storage medium including program code which when executed by at least one processor causes an apparatus to perform at least the method of claim 1 (See [0248]).

Regarding claim 35, Pan discloses an apparatus comprising: 
at least one processor (See Fig. 2, #230); and 
at least one memory including computer program code (See Fig. 2, #232), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: 
provide a radio access network to a user equipment configured to provide a vehicle-to-vehicle sidelink (An RRC_CONNECTED UE may send a Sidelink UE Information message to the serving cell if it is interested in V2X sidelink communication transmission in order to request sidelink resources. If the UE is configured by upper layers to receive V2X sidelink communication and V2X sidelink reception resource pools are provided, the UE receives on those provided resources; See [0087]); and 
send information to the user equipment, the information enabling synchronized operation of the vehicle-to-vehicle sidelink between the user equipment and another user equipment (The serving cell can provide synchronization configuration for the carrier used for V2X sidelink communication; See [0087]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claims 12 and 35 above, and further in view of Li et al. (U.S. PGPub 2022/0007403), hereinafter referred to as Li.
Regarding claim 13, Pan fails to teach the apparatus of claim 12, wherein the vehicle-to-vehicle sidelink is on a dedicated carrier to at least the other user equipment.
Li teaches wherein the vehicle-to-vehicle sidelink is on a dedicated carrier to at least the other user equipment (If the NR-SL-CarrierType is configured to be ‘Dedicated’, the UE determines the sidelink resource assignment is for dedicated sidelink carrier; See [0054]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the vehicle-to-vehicle sidelink is on a dedicated carrier to at least the other user equipment taught by Li in order to minimize interference and optimize communication.

Regarding claim 14, Pan fails to teach the apparatus as in claim 12, wherein the vehicle-to-vehicle sidelink is on a shared carrier that is shared with at least a base station.
Li teaches wherein the vehicle-to-vehicle sidelink is on a shared carrier that is shared with at least a base station (If the NR-SL-CarrierType is configured to be ‘Shared’, the UE determines the sidelink resource assignment is for shared license carrier between Uu and sidelink; See [0054]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the vehicle-to-vehicle sidelink is on a shared carrier that is shared with at least a base station taught by Li in order to minimize interference and optimize communication.

Regarding claim 15, Pan fails to teach the apparatus as in claim 12, wherein the information includes an indication regarding whether the vehicle-to-vehicle sidelink is on a shared carrier with an uplink to a base station.
Li teaches wherein the information includes an indication regarding whether the vehicle-to-vehicle sidelink is on a shared carrier with an uplink to a base station (If the NR-SL-CarrierType is configured to be ‘Shared’, the UE determines the sidelink resource assignment is for shared license carrier between Uu and sidelink; See [0054]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the information includes an indication regarding whether the vehicle-to-vehicle sidelink is on a shared carrier with an uplink to a base station taught by Li in order to minimize interference and optimize communication.

Regarding claim 16, Pan fails to teach the apparatus as in claim 12, wherein the information includes an indication regarding whether a carrier is dedicated to the vehicle-to-vehicle sidelink.  
Li teaches wherein the information includes an indication regarding whether a carrier is dedicated to the vehicle-to-vehicle sidelink (If the NR-SL-CarrierType is configured to be ‘Dedicated’, the UE determines the sidelink resource assignment is for dedicated sidelink carrier; See [0054]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the information includes an indication regarding whether a carrier is dedicated to the vehicle-to-vehicle sidelink taught by Li in order to minimize interference and optimize communication.

Regarding claim 36, Pan fails to teach the apparatus of claim 35, wherein the apparatus is further caused to at least allocate a carrier to be shared between the vehicle-to-vehicle sidelink and an uplink.
Li teaches wherein the apparatus is further caused to at least allocate a carrier to be shared between the vehicle-to-vehicle sidelink and an uplink (If the NR-SL-CarrierType is configured to be ‘Shared’, the UE determines the sidelink resource assignment is for shared license carrier between Uu and sidelink; See [0054]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the apparatus is further caused to at least allocate a carrier to be shared between the vehicle-to-vehicle sidelink and an uplink taught by Li in order to minimize interference and optimize communication.

Regarding claim 37, Pan fails to teach the apparatus as in claim 35, wherein the information includes an indication regarding whether the vehicle-to-vehicle sidelink is on a shared carrier with an uplink to a base station.
Li teaches wherein the information includes an indication regarding whether the vehicle-to-vehicle sidelink is on a shared carrier with an uplink to a base station (If the NR-SL-CarrierType is configured to be ‘Shared’, the UE determines the sidelink resource assignment is for shared license carrier between Uu and sidelink; See [0054]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the information includes an indication regarding whether the vehicle-to-vehicle sidelink is on a shared carrier with an uplink to a base station taught by Li in order to minimize interference and optimize communication.

Regarding claim 38, Pan fails to teach the apparatus as in claim 35, wherein the information includes an indication regarding whether a carrier is dedicated to the vehicle-to-vehicle sidelink.
Li teaches wherein the information includes an indication regarding whether a carrier is dedicated to the vehicle-to-vehicle sidelink (If the NR-SL-CarrierType is configured to be ‘Dedicated’, the UE determines the sidelink resource assignment is for dedicated sidelink carrier; See [0054]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the information includes an indication regarding whether a carrier is dedicated to the vehicle-to-vehicle sidelink taught by Li in order to minimize interference and optimize communication.

Claims 17-20 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claims 12 and 35 above, and further in view of Chae (U.S. PGPub 2021/0176720), hereinafter referred to as Chae.
Regarding claim 17, Pan fails to teach the apparatus as in claim 12, wherein the information includes an indication regarding whether one or more base stations operating in the carrier are synchronized.  
Chae teaches wherein the information includes an indication regarding whether one or more base stations operating in the carrier are synchronized (a UE according to an embodiment of the present disclosure may receive a physical sidelink broadcast channel (PSBCH), determine which one between the GNSS and an eNB is to be selected as a synchronization source according to priority information included in the PSBCH; See [0246]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the information includes an indication regarding whether one or more base stations operating in the carrier are synchronized taught by Chae in order to determine the validity of the parameters.

Regarding claim 18, Pan fails to teach the apparatus as in claim 12, wherein the one or more base stations comprise all of the base stations operating in the carrier.  
Chae teaches wherein the one or more base stations comprise all of the base stations operating in the carrier (a UE according to an embodiment of the present disclosure may receive a physical sidelink broadcast channel (PSBCH), determine which one between the GNSS and an eNB is to be selected as a synchronization source according to priority information included in the PSBCH; See [0246]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the one or more base stations comprise all of the base stations operating in the carrier taught by Chae in order to determine the validity of the parameters.

Regarding claim 19, Pan fails to teach the apparatus as in claim 12, wherein the information includes an indication regarding whether the base station being received by the apparatus is synchronized to a global navigation system timing source, a coordinated universal time, and/or a global positioning system timing source.  
Chae teaches wherein the information includes an indication regarding whether the base station being received by the apparatus is synchronized to a global navigation system timing source, a coordinated universal time, and/or a global positioning system timing source (a UE according to an embodiment of the present disclosure may receive a physical sidelink broadcast channel (PSBCH), determine which one between the GNSS and an eNB is to be selected as a synchronization source according to priority information included in the PSBCH; See [0246]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the information includes an indication regarding whether the base station being received by the apparatus is synchronized to a global navigation system timing source, a coordinated universal time, and/or a global positioning system timing source taught by Chae in order to determine the validity of the parameters.

Regarding claim 20, Pan fails to teach the apparatus as in claim 12, wherein the information includes an indication regarding whether a plurality of the base stations including an evolved node B base station and a 5G node B base station have a common synchronization source.  
Chae teaches wherein the information includes an indication regarding whether a plurality of the base stations including an evolved node B base station and a 5G node B base station have a common synchronization source (a UE according to an embodiment of the present disclosure may receive a physical sidelink broadcast channel (PSBCH), determine which one between the GNSS and an eNB is to be selected as a synchronization source according to priority information included in the PSBCH, wherein the GNSS is interpreted as the common synchronization source; See [0246]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the information includes an indication regarding whether a plurality of the base stations including an evolved node B base station and a 5G node B base station have a common synchronization source taught by Chae in order to determine the validity of the parameters.

Regarding claim 39, Pan fails to teach the apparatus as in claim 35, wherein the information includes an indication regarding whether one or more base stations operating in the carrier are synchronized.  
Chae teaches wherein the information includes an indication regarding whether one or more base stations operating in the carrier are synchronized (a UE according to an embodiment of the present disclosure may receive a physical sidelink broadcast channel (PSBCH), determine which one between the GNSS and an eNB is to be selected as a synchronization source according to priority information included in the PSBCH; See [0246]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the information includes an indication regarding whether one or more base stations operating in the carrier are synchronized taught by Chae in order to determine the validity of the parameters.

Regarding claim 40, Pan fails to teach the apparatus as in claim 35, wherein the information includes an indication regarding whether a base station being received by the user equipment is synchronized to a global navigation system timing source, a coordinated universal time, and/or a global positioning system timing source.  
Chae teaches wherein the information includes an indication regarding whether a base station being received by the user equipment is synchronized to a global navigation system timing source, a coordinated universal time, and/or a global positioning system timing source (a UE according to an embodiment of the present disclosure may receive a physical sidelink broadcast channel (PSBCH), determine which one between the GNSS and an eNB is to be selected as a synchronization source according to priority information included in the PSBCH; See [0246]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the information includes an indication regarding whether a base station being received by the user equipment is synchronized to a global navigation system timing source, a coordinated universal time, and/or a global positioning system timing source taught by Chae in order to determine the validity of the parameters.

Regarding claim 41, Pan fails to teach the apparatus as in claim 35, wherein the information includes an indication regarding whether a plurality of the base stations including an evolved node B base station and a 5G node B base station have a common synchronization source.
Chae teaches wherein the information includes an indication regarding whether a plurality of the base stations including an evolved node B base station and a 5G node B base station have a common synchronization source (a UE according to an embodiment of the present disclosure may receive a physical sidelink broadcast channel (PSBCH), determine which one between the GNSS and an eNB is to be selected as a synchronization source according to priority information included in the PSBCH, wherein the GNSS is interpreted as the common synchronization source; See [0246]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the information includes an indication regarding whether a plurality of the base stations including an evolved node B base station and a 5G node B base station have a common synchronization source taught by Chae in order to determine the validity of the parameters.
	
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 12 above, and further in view of Hong et al. (U.S. PGPub 2017/0215119), hereinafter referred to as Hong.
Regarding claim 21, Pan fails to teach the apparatus as in claim 12, wherein the apparatus is further caused to at least receive, from the base station, a location of the base station to enable the apparatus to compensate for timing error in network-based synchronization caused by propagation delay.  
Hong teaches wherein the apparatus is further caused to at least receive, from the base station, a location of the base station to enable the apparatus to compensate for timing error in network-based synchronization caused by propagation delay (The target BS may receive the GNSS, and may include configuration information for directing the UE to use the GNSS as a synchronization source. The GNSS synchronization configuration information may include one or more pieces of information among GNSS synchronization identification information, a GNSS synchronization window, a threshold for using GNSS synchronization, information for indicating a timing offset value that the UE is to actually use as a synchronization source in Universal Time Coordinated (UTC) time information/a timing offset between a BS timing and a GNSS timing/a GNSS synchronization offset/a difference between GNSS-system frame numbers (subframes), information indicating a transmission timing of a GNSS synchronization-based UE which considers a distance between the BS and the UE, location information of the BS, and a CP length and a GNSS synchronization transmission threshold in the case of using GNSS synchronization; See [0148]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Pan to include wherein the apparatus is further caused to at least receive, from the base station, a location of the base station to enable the apparatus to compensate for timing error in network-based synchronization caused by propagation delay taught by Hong in order to prevent or minimize temporal interruption.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/6/2022